DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The struck-through reference on the information disclosure statement filed 12/19/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. For publications obtained from the Internet, the uniform resource locator (URL) of the Web page that is the source of the publication must be provided for the place of publication See MPEP 609.04(a). While the struck-through reference is characterized as "[Online]," no URL has been provided. The examiner notes a copy of the reference is present in the file wrapper of the parent application, 15/319,946. As the reference appears to be a periodical, or a section thereof, it has been cited as such on the PTO-892 mailed herewith, along with a copy of the reference including English (machine) translations of the articles presented therein. Accordingly, while the reference has been identified as not considered on the annotated IDS mailed with this Office action, the reference has been considered by the examiner. 

Claim Objections
Claims 1-20 are objected to because of the following informalities.
Regarding claims 1-16, the beginning of each of said claims should be amended to include an article at the beginning of each claim for consistency with the remaining claims, e.g., with respect to claim 1, "A medical device…"; with respect to claim 2, "The medical device according to claim 1…"; etc. 
Regarding claims 17-20, each occurrence of "a medical device according to claim 1" or "a method according to claim 17" should be amended to use definite articles, as the limitation refer to previously-established medical devices/methods, e.g., with respect to claim 17, "A method for monitoring a physiological pulmonary condition of a user of the medical device according to claim 1…"; with respect to claim 18, "The method according to claim 17…"; etc.
Regarding claims 10, 14, and 17, each occurrence of "the transducer" should be amended to "the transducer housing" for consistency with the previously recited claims and/or limitations
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, 7, 16-17, 20 and claims dependent thereon are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 7, 17, 20 and claims dependent thereon, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 11 and claims dependent thereon, the limitation "in which first position the air passage is at least partly blocked for air to pass from the mouthpiece to the transducer housing" is indefinite. It is unclear in what manner the air passage is at least partly blocked for air to pass from the mouthpiece to the transducer housing in the first position. While Applicant discloses the first orifice of the mouthpiece (into or through which a user breathes) is at least partially blocked in the first or retracted position (e.g., Fig. 2), Applicant does not appear to disclose that placing the mouthpiece in the first, retracted position in any manner covers or blocks the air passage (e.g., hole 28) that provides fluid communication between with the interior of the mouthpiece and the transducer housing. Accordingly, while a user may not be able to exhale through the air passage in the first position, there does not appear to be any structure that prevents air present in the mouthpiece interior from passing through the air passage and to the transducer housing. 
Regarding claim 16 and claims dependent thereon, the limitation "said data being correlated with a user of the medical device" is indefinite. It is unclear if the limitation in intended to convey that data is inherently "correlated" with the user, e.g., by virtue of being collected from said user, or intended to indicate that the data is processed in some manner to actively correlate the data with a user (e.g., associating the data with a patient identifier). If the latter, it is further unclear if the element configured for this purpose is part of the medical device, the remote data receiver, or another device entirely. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,367,475 B1 (Kofoed).
Regarding claim 1, Kofoed teaches a medical device for monitoring a physiological pulmonary condition of a user, comprising:
at least one mouthpiece (flow head 12), and 
a transducer housing (base unit 14), the at least one mouthpiece and the transducer housing being separate elements (Fig. 1; Abstract, where the flow head is designed to be easily removable from the base unit), the at least one mouthpiece being physically attached to the transducer housing (Fig. 2; Abstract, where the flow head is designed for roll and snap connection to the base unit), 
the at least one mouthpiece, when attached to the transducer housing, being capable of passing at least part of a flow of exhaled or inhaled air through the mouthpiece to the transducer housing (Fig. 6; col. 4, lines 28-63, where, as the patient's exhales through the flow head 12, a pressure is generated that is communicated to pressure transducer 22 in base unit 14), 
wherein a sensor of the transducer housing is capable of measuring one or more characteristics of the flow of exhaled or inhaled air passed to the transducer housing and of providing data of the flow of exhaled air passed to the transducer housing (Abstract, where pressure in the flow head generated by patient exhalation is measured by the pressure transducer and a microprocessor computes pulmonary function parameter values from the transducer output). 
Regarding claim 3, Kofoed teaches the at least one mouthpiece is void of electronic elements having physical contact with an interior of the flow channel, such as void of electronic elements for measuring characteristics of the flow of exhaled air or inhaled air passed to the transducer housing (Figs. 1-7, where all electronic components, e.g., Fig. 7) are positioned in or on base unit 14).
Regarding claim 4, Kofoed teaches the mouthpiece is provided with a flow channel (Fig. 1, bore 13) having a first orifice (Fig. 1A, first open end 40) and a second orifice (Fig. 1A, second open end 42), the first orifice being intended for a user to blow exhaled air or to draw inhaled air into the mouthpiece (col. 6, lines 36-51, where first open end 40 receives air flow from the patient), and the second orifice being intended for discharge from the mouthpiece or intake of the exhaled air or inhaled air (col. 6, lines 36-51, where second open end 42 is open to the atmosphere).
Regarding claim 5, Kofoed teaches the mouthpiece comprises a restriction or an obstruction configured to create a pressure drop (Fig. 3, grating 38; col. 6, lines 36-51, where grating 38 forms an obstruction to the introduced air flow and causes an increased pressure inside the flow head 12 proportional to expiratory flow).
Regarding claim 9, Kofoed teaches the mouthpiece is also provided with an air passage having an inlet and an outlet, the inlet being fluidly connected with the flow channel and the outlet being fluidly connected with a sensor of the transducer housing, said air passage being capable of passing at least part of the exhaled air or inhaled air from the flow channel to the sensor of the transducer housing (Figs. 1 and 6, passage defined by tap 28 and through nipple 44; col. 4, lines 28-63, where, flow head pressure is communicated from tap 28 through a nipple 44 on the flow head exterior and through an aperture in the center of annular gasket 30 compressed between the flow head exterior and pressure transducer 22 directly into the pressure transducer 22).
Regarding claim 19, Kofoed teaches a mouthpiece for a medical device according to claim 1, the mouthpiece comprising a flow channel for a user to blow exhaled air into or to draw inhaled air into (Fig. 1, bore 13 defined by first open end 40 and second open end 42), said mouthpiece being void of electronic elements for measuring characteristics of the flow of exhaled air or inhaled air exposed to an interior of the flow channel (Figs. 1-7, where all electronic components, e.g., Fig. 7) are positioned in or on base unit 14), and said mouthpiece being provided with at least one air passage for passing of at least part of the flow of exhaled air or inhaled air from the flow channel of the mouthpiece, out of the mouthpiece, and to an exterior transducer for measuring characteristics of the flow of exhaled air or inhaled air (Figs. 1 and 6, passage defined by tap 28 and through nipple 44; col. 4, lines 28-63, where, flow head pressure is communicated from tap 28 through a nipple 44 on the flow head exterior and through an aperture in the center of annular gasket 30 compressed between the flow head exterior and pressure transducer 22 directly into the pressure transducer 22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kofoed or, in the alternative, under 35 U.S.C. 103 as obvious over Kofoed.
Regarding claim 2, Kofoed teaches the limitations of claim 1, as discussed above. While Kofoed does not expressly describe the at least one mouthpiece and the transducer housing, when attached, as constituting a hand-held medical device, based on the provided drawings indicating the relative size of the components, apparent contoured surfaces for gripping the base unit, etc., one of ordinary skill in the art would readily appreciate the medical device formed by the base unit and attached flow head are intended and/or capable of being held in hand for use thereof.
Alternatively/Additionally, it has been held, absence any evidence that relative dimensions would perform differently than a prior art device(s) (i.e., new or unexpected results), changing the size or relative dimensions of a device, or making such a device portable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See MPEP 2144.04(V). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kofoed with the at least one mouthpiece and the transducer housing, when being physically attached to each other, constituting a hand-held medical device in order to provide a medical device that capitalizes on advantages inherent to increased portability and decreased size, such as increased user convenience, ease of use, etc. 

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed in view of US 2005/0245837 A1 (Pougatchev).
Regarding claim 6, Kofoed teaches the limitations of claim 5, as discussed above, but does not expressly teach the restriction or obstruction is a decreasing cross-sectional area of the flow channel, the restriction or obstruction is the cross-sectional area at the second orifice being smaller than cross-sectional area at the first orifice.
Pougatchev teaches/suggests a medical device comprising a mouthpiece comprising a restriction or obstruction including a decreasing cross-sectional area of the flow channel, wherein the restriction or obstruction is the cross-sectional area at the second orifice being smaller than cross-sectional area at the first orifice (e.g., Fig. 8, where smaller diameter 850 provides a partially closed orientation and ensures an increased resistance to air flow). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kofoed with the restriction or obstruction comprising a decreasing cross-sectional area of the flow channel, such that the cross-sectional area at the second orifice being smaller than cross-sectional area at the first orifice as taught/suggested by Pougatchev as a simple substitution of one known restriction/obstruction configured to create a pressure drop for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 7 and 8, Kofoed teaches the limitations of claim 5, as discussed above, but does not teach the device comprises several mouthpieces, wherein the transducer housing comprises means for registering, such as a detector, configured to detect which of the mouthpieces is attached to the transducer housing. 
Pougatchev teaches/suggests a medical device including several mouthpieces, wherein the restriction or obstruction of one mouthpiece is smaller than another of the several mouthpieces (¶ [0057] where diameter 850 may be varied to provide varying levels of air resistance. Therefore, a mouthpiece assembly could be shipped to a physician with several caps, such as the embodiments shown in FIGS. 7 and 8 that provide for various levels of air resistance). The examiner notes that Pougatchev has been interpreted as the mouthpiece assembly and a first provided cap defining a first mouthpiece, such that the mouthpiece assembly with a second provided cap constitutes a second mouthpiece, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kofoed to include several mouthpieces as taught/suggested by Pougatchev in order to permit a user to a perform a variety of different physiological tests that require varying levels of air flow resistance (Pougatchev, ¶ [0014]).
Kofoed does not expressly teach the transducer housing comprises means for registering. However, Kofoed teaches/suggests the transducer housing comprise a keypad for inputting data into the transducer housing (col. 7, line 65 - col. 8, line 25). Additionally, Pougatchev discloses each of the plurality of mouthpieces may comprise indicia for precisely indicating the level of opening obstruction provided by a given mouthpiece (¶ [0044]). In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kofoed with the transducer housing comprising means for registering which of the mouthpieces is attached to the transducer housing (configuring the transducer housing to allow a user to manually input a mouthpiece identification value using the keypad, for example) in order to identify the mouthpiece or specific resistance being used to obtain data, thereby permitting calibration of each mouthpiece for comparisons to normative data and/or to more reliably/accurately analyze or compare obtained data (e.g., data obtained with the same tube/resistance) (Pougatchev, ¶ [0007]); etc.

Claim(s) 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed in view of US 5,613,497 A (DeBush).
Regarding claims 10 and 11, Kofoed teaches the limitations of claims 1 and 9, as discussed above, but does not teach the mouthpiece has a first position in relation to the transducer housing, in which first position the first orifice of the mouthpiece/the air passage is at least partly blocked for exhalation or inhalation of air by a user through the mouthpiece to the transducer housing, the mouthpiece having a second position in relation to the transducer, in which second position the first orifice of the mouthpiece/the air passage is fully open for exhalation or inhalation of air by a user through the mouthpiece to the transducer, and wherein said mouthpiece is attached to the transducer in both the first position and the second position, so that the mouthpiece and the transducer constitute a single unit, both when in use for monitoring a physiological pulmonary condition of a user and when not in use.
DeBush teaches/suggests a medical device comprising a mouthpiece (mouthpiece 3) and housing (defined by top body 1 and bottom body 2), wherein the mouthpiece has a first position in relation to the housing, in which first position the first orifice of the mouthpiece or air passage therethrough is at least partly blocked for exhalation or inhalation of air by a user through the mouthpiece to the housing or flow measuring means thereof (Figs. 1, 3, etc.), the mouthpiece having a second position in relation to the housing, in which second position the first orifice of the mouthpiece or air passage therethrough is fully open for exhalation or inhalation of air by a user through the mouthpiece to the housing or flow measuring means thereof (Fig. 4A), wherein said mouthpiece is attached to the housing in both the first position and the second position, so that the mouthpiece and the housing constitute a single unit, both when in use for monitoring a physiological pulmonary condition of a user and when not in use (Figs. 1, 3, 4A, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kofoed with the mouthpiece having a first position in relation to the transducer housing, in which first position the first orifice of the mouthpiece or the air passage is at least partly blocked for exhalation or inhalation of air by a user through the mouthpiece to the transducer housing or sensor thereof, and having a second position in relation to the transducer housing, in which second position the first orifice of the mouthpiece or the air passage is fully open for exhalation or inhalation of air by a user through the mouthpiece to the transducer housing or sensor thereof, wherein said mouthpiece is attached to the transducer housing in both the first position and the second position so that the mouthpiece and the transducer housing constitute a single unit when in use for monitoring a physiological pulmonary condition of a user and when not in use as taught/suggested by DeBush in order to enable the medical device to be carried by user as a single unit in a compact arrangement (DeBush, col. 1, lines 6-10).
Regarding claims 12-14, Kofoed teaches the limitations of claim 1. Additionally, as noted above in the rejection(s) under 35 U.S.C. 102(a)(1), Kofoed teaches the at least one mouthpiece has a first status in relation to the attachment to the transducer housing, in which first status measuring the flow of exhaled air or inhaled air passed to the sensor of the transducer housing is disabled, and a second status in relation to the attachment to the transducer housing, in which second status measuring the flow of exhaled air or inhaled air passed to the sensor of the transducer housing is enabled. 
Alternatively/Additionally, DeBush teaches and/or suggests a medical device comprising a housing (defined by top body 1 and bottom body 2) and a mouthpiece (mouthpiece 3), wherein the mouthpiece is attached to the housing via a pivot joint having a pivot axis so that the mouthpiece is capable of pivoting in relation to the housing (Fig. 4B), where the mouthpiece has a first status in relation to the attachment to the housing comprising a first pivoted position in which the mouthpiece is in a retracted position in relation to the housing and measuring the flow of exhaled air or inhaled air passed to the sensor of the housing is disabled (Figs. 1, 3, etc.), and a second status in relation to the attachment to the housing comprising a second pivoted position in which the mouthpiece is in an extended position in relation to the housing and measuring the flow of exhaled air or inhaled air passed to the housing is enabled (Fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kofoed with the mouthpiece being attached to the transducer housing via a pivot joint having a pivot axis so that the mouthpiece is capable of pivoting in relation to the transducer housing, wherein the mouthpiece has a first status or first pivoted position in which the mouthpiece is in a retracted position in relation to the housing and measuring the flow of exhaled air or inhaled air passed to the sensor of the housing is disabled and a second status or second pivoted position in which the mouthpiece is in an extended position in relation to the housing and measuring the flow of exhaled air or inhaled air passed to the housing is enabled as taught/suggested by DeBush enable the medical device to be carried by user as a single unit in a compact arrangement (DeBush, col. 1, lines 6-10).
Regarding claim 17, Kofoed teaches a method for monitoring a physiological pulmonary condition of a user of a medical device according to claim 1, the method comprising: 
the user blowing air into a first orifice of the mouthpiece, through a flow channel of the mouthpiece and through a second orifice of the mouthpiece (col. 6, lines 36-51, where first open end 40 receives air flow from the patient and the second open end 42 is open to the atmosphere); 
passing at least part of the flow of air from the flow channel of the mouthpiece to an air passage between the mouthpiece and the transducer housing, and passing the flow of exhaled air or inhaled air from the air passage to a sensor of the transducer housing for measuring characteristics such as air pressure of the flow or air (col. 4, lines 28-63, where, flow head pressure is communicated from tap 28 through a nipple 44 on the flow head exterior and through an aperture in the center of annular gasket 30 compressed between the flow head exterior and pressure transducer 22 directly into the pressure transducer 22); and 
displaying data related to the characteristics of the flow of exhaled air or inhaled air, said data being displayed on the transducer housing and/or on a remote data receiver (col. 4, line 64 - col. 5, line 17, displaying calculated data on display 16 of transducer housing and/or transmitting the calculated to a host device).
Kofoed does not teach the method further comprises displacing the mouthpiece from a retracted position to an extended position for measuring a flow of air exhaled or inhaled by the user and blown or drawn into the mouthpiece. 
DeBush teaches/suggests a method for monitoring a physiological pulmonary condition of a user of a medical device, the method comprising: displacing a mouthpiece of the medical device from a retracted position (Figs. 1, 3, etc.) to an extended position for measuring a flow of air exhaled or inhaled by the user and blown or drawn into the mouthpiece (Fig. 4A, where mouthpiece 3 is rotated 90 degrees out from inside the device where it was in its stored, not-in-use position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kofoed with displacing the mouthpiece from a retracted position to an extended position for measuring a flow of air exhaled or inhaled by the user and blown or drawn into the mouthpiece as taught/suggested by DeBush in order to allow flow measurements to be taken from a more compact, portable medical device (DeBush, col. 1, lines 6-10). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed in view of DeBush as applied to claim(s) 14 above, or alternatively, over Kofoed in view of DeBush as applied to claim(s) 14 and further in view of "Elektronik" (hereinafter, "Lund").
Regarding claim 15, Kofoed as modified teaches/suggests the limitations of claim 14, as discussed above. Additionally, Kofoed as modified teaches the air passage extends substantially perpendicular to the longitudinal axis of the bore/flow channel. Since DeBush discloses the pivot axis is likewise substantially perpendicular to the longitudinal axis of the bore/flow channel (e.g., DeBush, Fig. 4), Kofoed as modified teaches/suggests the air passage extends parallel with the pivot axis of the pivot joint. Kofoed as modified does not expressly teach the air passage extends along the pivot axis of the joint. 
However, Kofoed as modified teaches and/or suggests the roll and snap connection of the flow head to the base unit sufficiently aligns the flow channel, air passage and the pressure transducer to enable flow measurements (col. 6, lines 52-67). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the medical device of Kofoed with the air passage extending along and parallel with the pivot axis of the pivot joint in order to ensure the alignment provided by the roll and snap connection is not displaced when the mouthpiece is pivoted. 
Alternatively/Additionally, Lund teaches/suggests a spirometer comprising a mouthpiece (pg. 1, portion of device into/through which a user breathes) and a housing (pg. 1, portion of device surrounding the mouthpiece portion), wherein the mouthpiece is attached to the transducer housing via a pivot joint having a pivot axis, so that the mouthpiece is capable of pivoting in relation to the housing, the mouthpiece in a first pivoted position being in the retracted position in relation to the housing, and the mouthpiece in a second pivoted position being in the extended position in relation to the housing (pg. 2, illustrating the device (1) in a first pivoted position (lower picture) and in a second pivoted position (upper picture). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the medical device of Kofoed with the mouthpiece being configured to pivot relative to the housing as taught/suggested by Lund as a simple substitution of one known retractable/extendable device configuration in which the mouthpiece is capable of being contained wholly within the bounds of the housing when not in use for another to yield no more than predictable results. See MPEP 2143(I)(B). Furthermore, as Lund appears to illustrate the mouthpiece is only connected and/or adjacent the housing along the pivot axis in the second pivoted position (e.g., pg. 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the medical device of Kofoed with the air passage extending both along and parallel with the pivot axis of the pivot joint in order to predictably maintain fluid communication between the flow channel and air passage when the mouthpiece is manipulated into its different positions. 
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kofoed or, in the alternative, under 35 U.S.C. 103 as obvious over Kofoed in view of US 2006/0036134 A1 (Tarassenko).
Regarding claim 16, Kofoed teaches the limitations of claim 1, as discussed above, and further discloses a transmitter of the transducer housing is capable of transmitting the data of the flow of exhaled air or inhaled air passed to the transducer housing further on to a remote data receiver, said data being correlated with a user of the medical device (col. 4, line 64 - col. 5, line 17, communications interface 32 capable of transmitting the calculated data, which is obtained from and therefore correlated with a user of the device, to an external host device such as a personal computer), and the remote data receiver being located by at least one of the following recipients of the data: a hospital medicating the user, a doctor of the user, a relative of the user, the user herself or himself (col. 4, line 64 - col. 5, line 17, where the host device may be remote or local; e.g., col. 5, lines 48-65, where a physician or other authorized individual views data using the host device).
Alternatively/Additionally, Tarassenko teaches/suggests a medical device (flow meter 1) comprising a transmitter capable of transmitting air flow data to a remote data receiver (Fig. 1, where data transmitted from the flow meter 1 to server 9 is accessible by GP 11 at a remote data receiver, such as a personal computer), said data being correlated with a user of the medical device (¶ [0036] where data from the flow meter is associated with a patient identifier), and the remote data receiver being located by at least one of the following recipients of the data: a hospital medicating the user, a doctor of the user, a relative of the user, the user herself or himself (Fig. 1, where a doctor/GP can receive or access a patient's air flow data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Kofoed with the data of the flow of exhaled air or inhaled air additionally being correlated with a user of the medical device as taught and/or suggested by Tarassenko (e.g., actively associating the data of the flow of exhaled air or inhaled air with a patient identifier) in order to predictably associate the air flow data with the patient from which said data was obtained, thereby enabling a physician to reliably access and monitor data for a plurality of his/her patients at the remote site. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed in view of DeBush as applied to claim(s) 17 above, and further in view of US 2014/0350367 A1 (Subramaniam).
Regarding claim 18, Kofoed as modified teaches/suggests the limitations of claim 17, as discussed above, and teaches the method further comprises measuring and recording, by the transducer housing and/or by a remote data receiver, at least first data of a first exhalation or inhalation and blowing of air or drawing of air into the mouthpiece (col. 4, line 64 - col. 5, line 17, computing pulmonary function parameter values, such as FEV1, FVC, and peak forced expiratory flow rate). Kofoed further teaches and/or suggests monitoring this data in order to determine if a pulmonary condition of a user is deteriorating (col. 1, lines 23-30, monitoring peak expiratory flow to determine if a patient needs more medication or should seek immediate medical help). However, Kofoed does not expressly teach the method comprises measuring and recording, by the transducer housing and/or by a remote data receiver, second data of a second exhalation or inhalation and blowing of air or drawing of air into the mouthpiece, said first data and said second data being measured and recorded with a time interval between measuring the first data and the second data, measuring a possible change of data between the first data and the second data so as to establish any difference between the first data and the second data, and using a possible change between the first data and the second data to establish whether the physiological pulmonary condition of the user is deteriorating or improving.
Subramaniam teaches/suggests a method comprising measuring and recording by a remote data receiver (e.g., mobile device 150) at least first and second data of a first and second exhalation or inhalation and blowing of air or drawing of air into the mouthpiece, said first data and said second data being measured and recorded with a time interval between measuring the first data and the second data; measuring a possible change of data between the first data and the second data so as to establish any difference between the first data and the second data; and using a possible change between the first data and the second data to establish whether the physiological pulmonary condition of the user is deteriorating or improving (¶¶ [0048]-[0049] where mobile device 150 may generate a report using data stored in data store 156, wherein said report may comprises peak flow data over time, general assessments of trends of the peak flow data, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kofoed with measuring and recording, by the transducer housing and/or by a remote data receiver, second data of a second exhalation or inhalation and blowing of air or drawing of air into the mouthpiece, wherein said second data is measured and recorded at a different time than the first data; measuring a possible change of data between the first data and the second data so as to establish any difference between the first data and the second data (e.g., identifying trends); and using a possible change between the first data and the second data to establish whether the physiological pulmonary condition of the user is deteriorating or improving (e.g., making assessments based on said trends) as taught/suggested by Subramaniam in order to facilitate recording data over time, displaying trends, and generating reports (Subramaniam, ¶ [0005]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed in view of Subramaniam.
Regarding claim 20, Kofoed teaches a system for monitoring a physiological pulmonary condition of a user, comprising: a medical device according to claim 1, as discussed above; a data transmission channel between the medical device and a remote data receiver (col. 4, line 64 - col. 5, line 17, communications interface 32 capable of transmitting calculated data to an external host device such as a personal computer). Kofoed does not expressly teach a data recording means for recording data received by the remote data receiver, wherein the data transmission channel is at least one of the claimed wireless data transmission channels, the data recording means is embedded in the remote data receiver, said remote data receiver comprising at least one of a mobile phone or cellular phone, a watch or other wearable, a tablet, a laptop; wherein the data recording means are capable of recording first data and second data, the second data being different from the first data, and are provided with data displaying means for displaying the first data and the second data.
Subramaniam teaches/suggests a system comprising a medical device (Fig. 2, peak flow meter 100); a data transmission channel between the medical device and a remote data receiver comprising at least one of the claimed wireless data transmission channels (Fig. 2, input/output interface 170; ¶ [0022] where interface 170 may comprise a wireless interface, such as a Bluetooth or Wi-Fi interface), wherein the remote data receiver comprises at least one a mobile phone or cellular phone, a watch or other wearable, a tablet, a laptop (Fig. 2, mobile device 150; ¶ [0021] where mobile device 150 may comprise a smartphone); and data recording means embedded in the remote data receiver for recording data received by the remote data receiver (¶ [0040] where mobile device 150 comprises a data store 156), wherein the data recording means are capable of recording first data and second data, the second data being different from the first data, and are provided with data displaying means for displaying the first data and the second data (¶¶ [0048]-[0049] where mobile device 150 may generate a report using data stored in data store 156, wherein said report may comprises peak flow data over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kofoed with a wireless, e.g., Bluetooth, Wi-Fi, etc., data transmission channel between the medical device and a remote data receiver, such as a mobile phone; a data recording means embedded in the remote data receiver for recording data received by the remote data receiver, wherein the data recording means are capable of recording first data and second data, the second data being different from the first data, and are provided with data displaying means for displaying the first data and the second data as taught and/or suggested by Subramaniam in order to provide a system that is capable of communicating data to a doctor or medical professional automatically and/or to a server and to provide a system for recording data over time, displaying trends, and generating reports (Subramaniam, ¶ [0005]) particularly for users who already regularly utilize a mobile phone/smartphone. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/956,072 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application anticipates each limitation of claim 1 of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791